Citation Nr: 9918790	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  94-36 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for somatoform 
disorder, rated 30 percent disabling.  

2.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel





INTRODUCTION

The veteran served on active duty from January 1971 to 
February 1973.  By rating action dated in February 1991, the 
Department of Veterans Affairs (VA) Regional Office, St. 
Louis, Missouri, confirmed and continued a 30 percent 
evaluation for the veteran's psychiatric condition, then 
classified for rating purposes as psychophysiological 
dermatological reaction with urticaria, anxiety and 
stuttering.  The veteran appealed from that decision.  In 
July 1993, the Board of Veterans' Appeals (Board) affirmed 
the 30 percent evaluation for the veteran's psychiatric 
condition and also denied entitlement to a total rating based 
on individual unemployability.  The veteran later reopened 
his claims and in an August 1993 rating action, the regional 
office again confirmed and continued the 30 percent 
evaluation for the veteran's psychiatric condition and denied 
entitlement to a total rating based on individual 
unemployability.  The veteran appealed from those decisions.  
The case is now before the Board for appellate consideration.  


FINDINGS OF FACT

1.  The veteran's psychiatric condition is manifested by 
symptoms including a dysphoric affect.  His insight and 
judgment are described as poor.  

2.  The veteran breaks out in a rash on his upper trunk about 
every three months and is nervous constantly.  He is well 
oriented but not able to speak.  

3.  The veteran's psychiatric condition is productive of 
severe social and industrial impairment.  

4.  The veteran has completed high school.  He was last 
employed as a postal clerk and is currently unemployed.  

5.  The veteran's psychiatric disability is of such a nature 
and severity so as to prevent him from engaging in any 
substantially type of gainful employment.  


CONCLUSIONS OF LAW

1.  An evaluation of 70 percent is warranted for the 
veteran's service-connected psychiatric disability.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Code 
9423 (1998), Code 9500 as in effect prior to November 1996.  

2.  The veteran is unemployable solely as a result of his 
service-connected psychiatric disability.  38 U.S.C.A. § 
5107; 38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has found the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented claims which are plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claims have been properly developed.  

I.  Background

The veteran's service medical records reflect that he was 
treated for chronic urticaria.  Stuttering was also present 
in service.  

In an August 1973 rating action service connection was 
established for chronic urticaria for VA outpatient treatment 
or hospitalization purposes.  

The veteran was examined by the VA in November 1973.  He 
complained of a nervous condition that gave him hives.  He 
described urticaria related to tension and free-floating 
anxiety.  It was noted that he had worked for an automobile 
assembly plant for seven months, but was not doing well 
there.  He blamed all of his difficulty in attendance on his 
hives and nervous tension and the requirements there of 
working against pressure and time.  He stated he had no 
interest in sports or a social life.  He was too nervous and 
tense to be around people.  He mostly wanted to rest and be 
alone when he was not working.  On mental status examination 
he appeared to be predominantly passive and inhibited with 
stammering, shyness and timidity.  He described a free-
floating anxiety, but he could not relate to any specific 
stress.  There was no evidence of delusions, hallucinations 
or disorganized thinking.  He was superficial, distracted and 
preoccupied.  There were no deficits of orientation, memory, 
calculations, abstractions, comprehension or judgment.  His 
insight was very limited.  The diagnosis was chronic anxiety 
reaction associated with psychophysiological dermatological 
reaction, urticaria.  

By rating action dated in May 1974 service connection was 
established for a psychiatric condition classified as 
psychophysiological dermatological reaction with urticaria 
and anxiety, rated 10 percent disabling.  

The veteran was again examined by the VA in February 1977 and 
April 1981.  Findings were recorded including anxiety and a 
clearly depressed affect.  On the April 1981 examination he 
had a severe stammer that made him almost unintelligible.  

By rating action dated in May 1981, the regional office 
confirmed and continued the 10 percent evaluation for the 
veteran's psychiatric condition.  He appealed from that 
decision.  In February 1982 the Board increased the 
evaluation for the veteran's psychiatric condition from 10 
percent to 30 percent.  

The veteran was again examined by the VA in April 1983.  He 
had a severe stammer and was almost unintelligible.  He had a 
constrained affect and depressed mood with poor concentrating 
ability and an impoverished thought content.  His sensorium 
and intellectual capacities were minimally intact and his 
insight was limited.  The diagnosis was psychophysiologic 
dermatologic reaction with anxiety neurosis and stuttering.  

A December 1984 decision by an Administrative Law Judge for 
the Social Security Administration indicates that he had a 
high school education and had not worked since September 1982 
when he was fired from his job as a postal clerk due to 
irregular attendance.  It was indicated that he had a severe 
psychoneurotic speech disorder and was virtually unable to 
communicate orally.  He also had recurrent skin rashes that 
had been attributed to his nervous condition.  His impairment 
was evaluated as severe.  He was found disabled for Social 
Security Administration purposes.  A December 1988 
determination by the Social Security Administration found 
that the veteran remained disabled.  

The veteran was hospitalized by the VA during September 1990 
and the diagnoses included chronic anxiety state with 
secondary bouts of depression.  

In August 1992 the veteran reported that he had completed 
high school.  He had last worked full time in September 1982 
as a postal clerk.  He reported that he had left because of 
his psychological problems including stuttering.  

The veteran was afforded a VA psychiatric examination in 
August 1998.  He indicated that he received Social Security 
benefits and resided alone.  He reported that he broke out in 
a rash on his upper trunk about every three months and was 
jittery all the time.  On mental status examination he was 
described as oriented and cooperative but not able to speak.  
His answers were written well and promptly, but lacked 
elaboration.  When asked about his thought content, he 
indicated that he hoped to become normal.  With regard to 
attention and concentration it was indicated that he stayed 
well attuned to the examiner's inquiries and was not 
distracted.  He had a mildly dysphoric, teary-eyed affect.  
His insight and judgment were described as poor.  The 
impressions included undifferentiated somatoform disorder.  

II.  Analysis

A 30 percent evaluation is warranted for a psychophysiologic 
skin disorder when there is definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people and when psychoneurotic symptoms 
result in such reductions in initiative, flexibility, 
efficiency and reliability levels as to produce considerable 
industrial impairment.  A 50 percent evaluation requires that 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired and that 
reliability, flexibility and efficiency levels are so reduced 
by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  A 70 percent evaluation 
requires that the ability to establish and maintain effective 
or favorable relationships with people is severely impaired, 
and the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  38 C.F.R. Part 4, Code 9500, 
effective prior to November 1996.  

A 30 percent evaluation is provided for somatization disorder 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  A 50 percent evaluation is provided when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is appropriate when 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking or mood due to such symptoms as suicidal 
ideation; obsessional rituals which interfere with routine 
activity; speech intermittently illogical, obscure or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. Part 4, Code 
9423 (effective in November 1996).  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 4.16.  

In this case the VA examinations have disclosed that the 
veteran has psychiatric symptoms including anxiety, 
depression, poor concentration and nervousness.  He has been 
noted to have a severe stammer and when he was afforded the 
most recent VA psychiatric examination in August 1998 he was 
not able to speak.  His insight and judgment were described 
as poor.  

A December 1984 decision by an Administrative Law Judge for 
the Social Security Administration indicates that the veteran 
had a high school education and had not worked since 
September 1982 when he was fired from his job as a postal 
clerk due to irregular attendance.  The decision concluded 
that he had a severe psychoneurotic speech disorder and also 
recurrent skin rashes due to his nervous condition.  It was 
determined that his impairment was severe and he was found 
disabled for Social Security Administration purposes.  A 
December 1988 determination by the Social Security 
Administration found that the veteran remained disabled.  

The evidence indicates that the veteran's service-connected 
psychiatric condition is productive of severe social and 
industrial impairment and is also productive of occupational 
and social impairment with deficiencies in most areas and 
accordingly warrants a 70 percent evaluation under the 
provisions of Diagnostic Code 9500 that were in effect prior 
to November 1996 or the provisions of Diagnostic Code 9423 
that became effective in November 1996.  The record does not 
indicate that the veteran's service-connected psychiatric 
condition has resulted in total incapacitating psychoneurotic 
symptoms bordering on a gross repudiation of reality or total 
occupational and social impairment so as to warrant 
entitlement to the next higher evaluation of 100 percent 
under those rating schedule provisions.  

As noted above, however, the veteran has not been employed on 
a regular basis since September 1982 and he has been found to 
be disabled by the Social Security Administration.  In view 
of the current nature and severity of the veteran's service-
connected psychiatric condition, the Board concludes that 
that condition prevents him from engaging in any 
substantially gainful employment.  Accordingly, under the 
circumstances, it follows that entitlement to a total rating 
based on individual unemployability due to service-connected 
disability is in order.  38 C.F.R. §§ 3.340, 4.16.  In 
arriving at its decision in this regard the Board has 
resolved all doubt in favor of the veteran.  38 U.S.C.A. § 
5107.    


ORDER

Entitlement to an increased evaluation for somatoform 
disorder from 30 percent disabling to 70 percent disabling is 
established.  Entitlement to a total rating based on 
individual unemployability is established.  The appeal is 
granted, subject to the controlling criteria applicable to 
the payment of monetary benefits.  


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

